UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7443


JAMES DAVID WESLEY CARR,

                Plaintiff - Appellant,

          v.

EVELYN SEIFERT, Warden; NICKY SEIFERT, Unit Manager; DAVID
BALLARD, Warden, M.O.C.C.; JOHN P. SULLIVAN, P.D.; DON
MORRIS, D.A.; DAVID PROCTOR, M.D.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00040-GMG-JSK)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James David Wesley Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James David Wesley Carr appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    See Carr v. Seifert, No. 3:13-cv-00040-

GMG-JSK (N.D. W. Va. Aug. 21, 2013).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2